The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
2.	Claims 1-3 and 7-8 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 5,977,790 to Sanwo et al (hereinafter Sanwo).
In re claim 1, Sanwo discloses an integrated circuit 102 comprising at least seven planar field effect transistors (i.e., eight FETs M1-M8, in Fig. 2) provided in a common substrate next to one another in a maximum feature size in accordance with a technology node of a maximum of 65 nm; 
. wherein each field effect transistor of the at leastinherently comprises a first source/drain diffusion region, a second source/drain diffusion region, a channel region between the drain diffusion region and the source diffusion region, and a gate terminal [col. 2, ln.62];  
. wherein each field effect transistor M1, M5 of the seven planar field effect transistors comprises at least one common source/drain diffusion region with another field effect transistor M2, M6 respectively of the 
. wherein the common source/drain diffusion regions are free of vertical terminal (i.e., M1, M2, M5, M6 terminals away from VDD) contact material; and 
. wherein the gate terminal of each field effect transistor of the at least seven planar field effect transistors comprises a vertical terminal (i.e., M1-M8 gate terminals, in Fig. 2) connected thereto and composed of vertical terminal contact material for electrically contacting the respective gate terminal.
In re claim 2, Sanwo discloses two field effect transistors M1, M5 of the at least seven planar field effect transistors each comprise a source/drain diffusion region with a vertical terminal (i.e., M1, M5 terminals toward VDD, or M2, M6 terminals toward VBL, in Fig. 2) connected thereto and inherently composed of vertical terminal contact material for electrically contacting the respective source/drain diffusion region.
In re claim 3, Sanwo discloses the vertical terminal (i.e., M1, M5 terminals toward VDD, or M2, M6 terminals toward VBL) contact material comprising of a metal or a metal alloy.
In re claim 7, Sanwo discloses the seven planar field effect transistors M1-M8 forming a NAND-based circuit, a NOR-based circuit, an AND/NOR-based circuit or an OR-NAND-based circuit [Fig 2 & col. 2]
In re claim 8, Sanwo discloses the M1-M8 being part of a NAND-based RS flip-flop, of a NOR-based RS flip-flop, of an AND-NOR-based RS flip-flop or of an OR-NAND-based RS flip-flop [Fig. 2 & col. 2].

    PNG
    media_image1.png
    357
    358
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    408
    518
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    305
    850
    media_image3.png
    Greyscale

Applicant(Fig.2B) compared to Sanwo(US Pat. 5,977,790)Fig.2 & Zhang(US Pat. 9,330,763)Fig.3C
Claim Rejections - 35 U.S.C. §103
3.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4-6 and 9-14 are rejected under 35 U.S.C. §103(a) as being unpatentable over Sanwo et al (U.S. Patent No. 5,977,790) in view of Zhang et al (U.S. Patent No. 9,330,763). 
In re claim 4, Sanwo discloses:
. wherein the at least seven planar field effect transistors M1-M8 form a first group of field effect transistors (i.e., PMOS transistors M1, M3, M5, M7, in Fig. 2 & col. 2, ln.37); and
. wherein the integrated circuit comprises a second group of field effect transistors (i.e., NMOS transistors M2, M4, M6, M8, in col. 2, ln.38) having at least seven planar field effect transistors.
	Sanwo is silent about at least some of the planar field effect transistors of the first group of field effect transistors having a different nominal transconductance (transfer property) than at least some of the planar field effect transistors of the second group of field effect transistors.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “first group of field effect transistors having a different nominal transconductance than that of the second group of field effect transistors” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.
In re claim 5, Sanwo discloses:
. wherein the planar field effect transistors M1, M3, M5, M7 of the first group of field effect transistors are PMOS field effect transistors of a first conductivity type [Fig. 2]; and
wherein at least some of the planar field effect transistors M2, M4, M6, M8 of the second group of field effect transistors are NMOS field effect transistors of a second conductivity type, which is of course different than the first conductivity type.
In re claim 6, Sanwo does not disclose M1, M3, M5, M7 differed from at least some of the threshold voltages of the planar field effect transistors of the second group of field effect transistors M2, M4, M6, M8 by at least approximately 50 mV to approximately 150 mV. 
	It would have been obvious to a person having skills in the art to have modified the layer of Sanwo by utilizing the claimed “threshold voltages of the planar field effect transistors of the second group of field effect transistors by at least approximately 50 mV to approximately 150 mV.” Since this is merely a threshold voltage that may be desired for a given application, it has been held that modifying the transistors’ threshold of a semiconductor FET art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 9, Sanwo discloses the planar field effect transistors of the first group of field effect transistors and interconnected to form a NAND-based RS flip-flop, to form a NOR-based RS flip-flop, to form an AND-NOR-based RS flip-flop or to form an OR-NAND-based RS flip-flop [Fig. 2 & col. 2].
In re claim 10, Sanwo discloses the field effect transistors of the first group of field effect transistors M1, M3, M5, M7 being metal oxide semiconductor field effect transistors [Fig. 2].
In re claim 11, Sanwo discloses the field effect transistors of the second group of field effect transistors M2, M4, M6, M8 being metal oxide semiconductor field effect transistors [col. 2].
In re claim 12, Sanwo teaches or suggests the substrate comprising semiconductor material inherently. Nevertheless, such semiconductor material substrate is known in the NAND circuit art as evidenced by Zhang, teaching an analogous art to that of Sanwo, discloses a substrate 424 (Fig. 4A, or 310 in Fig. 3C) comprising semiconductor material or a semiconductor composite material.
It would have been obvious to a person having skills in the art to have modified the substrate of Sanwo by utilizing semiconductor material or a semiconductor composite material.  Since this is merely an alternative substrate material, it has been held that substituting one known material for another involves routine skill in the NAND circuit art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 13, Sanwo in view of Zhang suggests the substrate 424 comprising of a semiconductor material or a semiconductor composite material which is selected from a group of materials consisting of silicon, silicon carbide, gallium arsenide, and gallium nitride [col. 8, ln.25].
In re claim 14, Sanwo in view of Zhang discloses one or more metallization planes for electrically contacting the field effect transistors contained in the substrate by means of contact vias 128 composed of vertical terminal contact material [Figs. 1-2 in Zhang].
Contact Information
5.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
June 23, 2022											    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815